                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

UNITED STATES OF AMERICA

V.                                   CAUSE NO. 4:20CR00028-MPM-JMV

JAKYRON HARRIS

                                              ORDER

       This matter is before the court on the defendant’s Motion for Reconsideration of Pretrial

Detention Order Pursuant to 18 U.S.C. § 1342(f) [DCKT. NO. 18]. The defendant bases his

motion upon the current spread of the novel coronavirus disease (COVID-19) throughout the

country, including in Mississippi, and upon the particular threat the disease poses to persons

confined in detention facilities. The defendant requests that he be granted pretrial release under

conditions the court may deem appropriate. The prosecution opposes the defendant’s request.

The court finds the defendant’s motion is not well taken and should be denied.

       The court’s discretion to reopen a detention hearing is founded in 18 U.S.C. § 1342(f),

which states as follows:

       The hearing may be reopened, before or after a determination by the judicial
       officer, at any time before trial if the judicial officer finds that information exists
       that was not known to the movant at the time of the hearing and that has a
       material bearing on the issue whether there are conditions of release that will
       reasonably assure the appearance of such person as required and the safety of any
       other person and the community.

       Although information regarding the current public health crisis incident to the spread of

COVID-19 is still emerging, the court finds this information alone is not so material to the issue

of detention—namely whether there are conditions of release that will reasonably assure the

appearance of such person as required and the safety of any other person and the community—as

to warrant reopening the detention hearing. The court has no information suggesting the
defendant is among those people who, according to the Centers for Disease Control and

Prevention, may be at higher risk for developing severe illness from COVID-19. See

www.coronavirus.gov. The government also represents upon information and belief, based upon

information provided by the United States Marshal Service, that there are no confirmed cases of

COVID-19 at any pre-trial detention facility housing federal detainees. Furthermore, this court

previously heard evidence at the detention hearing and found this defendant to be a danger to the

community. Specifically, at his detention hearing, along with the serious nature of the charges,

the court noted defendant’s participation in criminal activity while on probation, parole, or

supervision. This court’s previous finding by clear and convincing evidence that there is no

condition or combination of conditions of pretrial release that will reasonably assure the safety of

others and the community does not change due to the public health crisis that has arisen due to

the spread of COVID-19.

       THEREFORE, the defendant’s Motion for Reconsideration of Pretrial Detention Order

Pursuant to 18 U.S.C. § 1342(f) is DENIED.

       SO ORDERED, this the 6th day of April, 2020.



                                                     /s/ Jane M. Virden
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
